Title: To Alexander Hamilton from William Ellery, 5 March 1792
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] March 5, 1792. “I have received a Letter from the Assist. Secry of the Treasy. in which he informs me that … two Thermometers will be forwarded … and mentions that it appears proper that you should be informed, in what cases I would find an Hydrostatic balance useful.… I have written to the Surveyor of Pawcatuck to send me his broken Thermometer, as soon as I receive I will transmit it by Post to the Treasy. The cases in which I would find an hydrostatic balance useful would be all cases in which I should suspect the gold coin offered in payment for duties and fees was counterfeit, or not of equal fineness, with the gold coins of the Nations specified in the 55 Sec: … of the Revenue Law. Some pieces of coined gold of suspicious appearance have been offered to me, and I had no other way to ascertain their quality but by sending them to a person who is possessed of an hydrostatic balance; and gold cobbs have been offered some of which had been received from the bank of Providence, and were manufactured in this town, where the others were made I could not tell.… I also received a letter of the 20th. of the last month from the Assist. Secry acknowledging the Receipt of the Bank of Providence for Seven Thousand Dollars, and a Letter from you Sir, of the 15th. of the same month respecting the case of Capt. Elliot, and directing that the attention of the Owners and Commanders of vessels must be drawn to the requisition of the manifest, as made by the Legislature.… It is probable that a quantity of sugars will be imported into this District in the course of two or three months. It is very disagreeable to the merchants here that the tare should be taken out of each 112 lb. imported by them, when in New york and Philadelphia it is taken out of each 100 lb. I wish that the mode of deducting the tare from all articles imported might be regulated and made uniform as soon as it can be conveniently done.…”
